Copy.
We the undersigned agree to Leave out to competent judges, the following case, now in question, that as Mr Reaume and Mr Roby some time Last May, made a Bargain to this effect, that Mr Roby, was to and did sell Mr Reaume all the goods he then had on hand, for first Costs and charges for transportation — Mr Reaume, on his part did then and there agree to give for part payment, the sum of fifteen hundred dollars, in american certificates to be examined by Col Butler then commanding officer of this post, those that where by him pronounced good and he should say would be paid by the American government without any trouble or hesitation as soon as there was funds in the quartermaster department or commissioner for that purpose, the said Roby to take those so pronounced good and keep as part payment, until the final result; without any expense to the said Reaume, and if it should happen, that any should prove not to be paid, the said Reaume then shall be accountable to the said Roby for that amount not paid — and as Col Butler did not examine them we wish to have them examined and the said Roby agrees on his part to take what should be pronounced good and present to the proper department for payment at his own expense — Mr Reaume being accountable for the sum that should not be paid to the sd Roby in Cash on demand and furthermore what interest and damage the said Roby if any should receive for the Balance if any that should be due him — and we furthermore agree to leave it to Mr Sol Sibley, James McClosky, Mr Higings and Mr James Abbott
[[Image here]]
in presence of
James Conner &
Thos Jones.

[In the handwriting of Solomon Sibley]